internal_revenue_service department of the treasury index number washington dc number release date person to contact telephone number refer reply to cc dom corp 3-plr-109886-99 date date distributing controlled state a state b shareholder shareholder shareholder shareholder busine sec_1 busine sec_2 busine sec_3 busine sec_4 plr-109886-99 sub sub sub sub sub sub sub a b c d e f g h this letter responds to a request dated date for rulings relating to the federal_income_tax treatment of a proposed transaction we have received additional information in letters dated date date date date and date the information submitted for consideration is summarized below distributing is a holding_company engaged through affiliates in the busine sec_1 and busine sec_2 distributing has two classes of common_stock issued and outstanding its regular common_stock the distributing common_stock and its class b common_stock the distributing class b stock distributing also has one class of preferred_stock outstanding series a cumulative convertible stock the distributing series a stock the distributing common_stock and the distributing series a stock are plr-109886-99 publicly traded the distributing class b stock is owned substantially by shareholder distributing has three shareholders who own percent or more of the distributing common_stock shareholder shareholder and shareholder distributing owns all of the outstanding_stock of both sub and sub sub is a holding_company that does not engage in any business directly sub owns all of the outstanding_stock of sub sub sub and sub sub and sub own a percent and b percent respectively of sub sub is directly engaged in the busine sec_1 sub is directly engaged in the busine sec_1 and busine sec_2 sub is directly engaged in busine sec_3 controlled is engaged directly and through affiliates in the busine sec_4 controlled has one class of publicly traded common_stock the controlled common_stock sub owns c shares of controlled common_stock approximately d and sub owns e shares of controlled common_stock approximately f members of the public own the remaining shares over financial information has been received which indicates that controlled sub sub and sub each have had gross_receipts and operating_expenses representative of the active_conduct_of_a_trade_or_business for each of the past five years information has also been received indicating the need for distributing to obtain capital to grow and expand its busine sec_1 in order to raise capital to effectuate its plans distributing proposes to undertake an initial_public_offering ipo of approximately dollar_figureg worth of distributing’s total outstanding_stock distributing has concluded based upon documentation provided by its investment banker that an ipo will be significantly more effective if the busine sec_4 is separated from distributing to accomplish these objectives the taxpayer has proposed the following transaction the proposed transaction sub will be merged into distributing under state a law sub will be merged into sub under state b law and sub will be merged into distributing under state a and state b law as a result distributing will directly own e shares of controlled common_stock and all of the outstanding shares of sub sub will form a limited_liability_company llc that will elect to be treated as a corporation under sec_301_7701-3 the llc will be merged with and into sub pursuant to the merger distributing will exchange its sub shares for voting common_stock of sub sub will contribute the stock of sub to a newly-formed wholly-owned state b corporation newco plr-109886-99 the e shares of controlled common_stock owned by distributing will be converted into controlled class b stock and the remaining controlled common_stock including the c shares held by sub will be converted into controlled class a stock the recapitalization the recapitalization will be accomplished in the following steps i ii iii iv distributing will form a wholly-owned state a corporation merger sub and transfer the e shares of controlled common_stock to merger sub in exchange for all of merger sub’s stock merger sub will merge with and into controlled with distributing receiving e shares of controlled class b stock in exchange for its merger sub stock pursuant to the merger the remaining h shares of controlled common_stock including the c shares held by sub will be redesignated as controlled class a stock and the controlled class b stock and the controlled class a stock will be identical except that the controlled class b stock will have the right to elect over percent of the directors of controlled distributing will distribute the controlled class b stock pro_rata to the holders of the distributing common_stock and the distributing class b stock the distribution no fractional shares of controlled will be issued in lieu thereof the distribution agent will aggregate all fractional share interests sell the aggregated shares and remit the proceeds to the shareholders entitled thereto sub will retain the c shares of controlled class a stock in order to improve distributing‘s debt-equity_ratio solidify its credit rating and to provide distributing with a source of cash for expansion and acquisition sub will dispose_of the retained shares consistent with the above purposes but in any event within five years of the distribution during this period the shares will be voted in proportion to the votes cast by the other controlled class a stock shareholders the taxpayer has made the following representations in connection with the proposed recapitalization a b controlled and its shareholders will each pay their own expenses if any incurred in connection with the recapitalization the fair_market_value of the controlled stock held by each controlled shareholder immediately following the recapitalization will be approximately plr-109886-99 equal to the fair_market_value of the controlled stock held by such shareholder immediately before the recapitalization controlled is not under the jurisdiction of a court in a title_11_or_similar_case within the meaning of sec_368 there is no plan intention or formal or informal understanding to change the capital structure of controlled to eliminate the two-tiered voting structure of the controlled class a stock and controlled class b stock established in the recapitalization the recapitalization is a single isolated transaction and is not part of a plan to periodically increase the proportionate interest of any shareholder in the assets or earnings_and_profits of controlled c d e the taxpayer has made the following representations in connection with the proposed distribution a b c d e f g distributing controlled and the distributing shareholders will each pay their own expenses if any incurred in connection with the transaction the indebtedness if any owed by controlled to distributing after the distribution of the controlled stock will not constitute stock_or_securities no part of the controlled class b stock to be distributed by distributing will be received by a shareholder of distributing as a creditor employee or in any capacity other than that of a shareholder of distributing the five years of financial information submitted on behalf of controlled is representative of controlled’s present operations and with regard to such corporation there have been no substantial operational changes since the date of the last financial statements submitted the five years of financial information submitted on behalf of each of sub sub and sub is representative of the present operations of such businesses and with regard to such corporations there have been no substantial operational changes since the date of the last financial statements submitted following the distribution sub sub sub and controlled will each continue the active_conduct of its business independently and with its separate employees immediately after the distribution at least percent of the fair_market_value of the gross assets of distributing will consist of the stock of controlled corporations plr-109886-99 that are engaged in the active_conduct_of_a_trade_or_business as defined in sec_355 the distribution is carried out for the following corporate business purposes to increase the anticipated proceeds of an equity offering by distributing the distribution is motivated in whole or substantial part by this corporate business_purpose distributing will complete a public offering of approximately dollar_figureg worth of distributing’s total outstanding_stock within one year of the distribution there is no plan or intention by any shareholder who own sec_5 percent or more of the stock of distributing and the management of distributing to its best knowledge is not aware of any plan or intention on the part of any particular remaining shareholder or security holder of distributing to sell exchange transfer by gift or otherwise dispose_of any stock_or_securities of either distributing or controlled after the distribution except for i intra-family gifts by members of shareholder to their children and grandchildren ii annual transfers of distributing stock by grantor retained annuity trusts grats to the grantor of the grats to the extent necessary to satisfy annual annuity requirements iii sales of fractional share interests and iv dispositions by sub of the c shares of controlled class a stock to be retained in the distribution there is no plan or intention by either distributing or controlled directly or through any subsidiary_corporation to purchase any of its outstanding_stock after the distribution other than possible purchases by controlled of the c shares of controlled class a stock to be retained by sub in the distribution or by distributing or controlled pursuant to open market stock repurchase programs meeting the requirements of sec_4 b of revproc_96_30 1996_1_cb_696 there is no plan or intention to liquidate either controlled or distributing to merge either corporation with any other corporation or to sell or otherwise dispose_of the assets of either corporation after the distribution except in the ordinary course of business no intercorporate debt will exist between distributing and controlled at the time of or subsequent to the distribution except for short-term receivables if any arising out of an intercompany services agreement payments made in connection with all continuing transactions if any between distributing and controlled will be for fair_market_value based on terms and conditions arrived at by the parties bargaining at arm’s length h i j k l m n plr-109886-99 o p q r the payment of cash in lieu of fractional shares of controlled stock is solely for the purpose of avoiding the expense and inconvenience to controlled of issuing and maintaining fractional shares and will not represent separately bargained-for consideration the total cash that will be paid in the transaction to the distributing shareholders in lieu of fractional shares of controlled stock will not exceed percent of the total consideration that will be distributed in the transaction the merger of sub into distributing will qualify as a liquidation pursuant to sec_332 or as a reorganization pursuant to sec_368 there are no outstanding options or warrants to purchase distributing or controlled stock nor are there any outstanding debentures convertible securities other than the distributing class b stock and distributing series a stock or any other type of right pursuant to which any person could acquire distributing or controlled stock that would be considered distributing or controlled stock the distribution is not part of a plan or series of related transactions within the meaning of sec_355 pursuant to which one or more persons will acquire directly or indirectly stock possessing percent or more of the total combined voting power of all classes of stock of either distributing or controlled entitled to vote or stock possessing percent or more of the total value of all classes of stock of either distributing or controlled based solely on the information submitted and on the representations set forth above we hold as follows for federal_income_tax purposes step sec_4 through iv above will be treated as exchanges by the controlled shareholders of their existing controlled common_stock for new controlled class a stock and controlled class b stock and will qualify as a reorganization within the meaning of sec_368 controlled will be a_party_to_a_reorganization within the meaning of sec_368 no gain_or_loss will be recognized by the shareholders of controlled common_stock upon their exchange of the controlled common_stock for controlled class a stock or controlled class b stock sec_354 the basis of the controlled class a stock or controlled class b stock received in the recapitalization will be the same as the basis of the controlled common_stock surrendered in exchange therefor sec_358 the holding_period of the controlled class a stock or controlled class b stock received in the recapitalization will include the period during which the plr-109886-99 controlled common_stock surrendered in exchange therefor was held provided such controlled common_stock was held as a capital_asset on the date of the exchange sec_1223 no gain_or_loss will be recognized by and no amount will be included in the income of the distributing shareholders upon their receipt of controlled class b stock sec_355 no gain_or_loss will be recognized by distributing upon the pro-rata distribution of the controlled class b stock sec_355 the distributing shareholders’ aggregate basis in the distributing common_stock and or distributing class b stock as applicable and the controlled class b stock after the distribution will equal the aggregate basis of the distributing common_stock and or the distributing class b stock as applicable held by such shareholders immediately before the distribution allocated in proportion to the fair_market_value of each in accordance with sec_1_358-2 sec_358 b and c the holding_period of the controlled class b stock received by the distributing shareholders in the distribution will include the holding_period of the distributing shares with respect to which the distribution will be made provided that such distributing shares are held as capital assets on the date of the distribution sec_1223 as provided in sec_312 proper allocation of earnings_and_profits between distributing and controlled will be made under sec_1_312-10 any payments of cash in lieu of fractional share interests in controlled will be treated for federal_income_tax purposes as if the fractional shares were issued in the distribution and then were redeemed by controlled the cash payments will be treated as having been received as a distribution in full payment in exchange for the stock redeemed as provided in sec_302 provided the fractional share interest is a capital_asset in the hands of the recipient shareholder the gain_or_loss will constitute capital_gain or loss subject_to the provisions and limitations of subchapter_p of chapter revrul_66_365 1966_2_cb_116 revproc_77_41 1977_2_cb_574 except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter this ruling is directed only to the taxpayer s requesting it sec_6110 of the code provides that it may not be used or cited as precedent plr-109886-99 a copy of this letter must be attached to any income_tax return to which it is relevant in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to the taxpayer and an authorized representative the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination sincerely yours assistant chief_counsel corporate by ken cohen senior technical reviewer branch
